Citation Nr: 0800630	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arch and heel pain.

2.  Entitlement to service connection for bunions.

3.  Entitlement to service connection for corns and calluses.

4.  Entitlement to service connection for arthritis of the 
right foot.

5.  Entitlement to service connection for arthritis of the 
left foot.

6.  Entitlement to service connection for arthritis of the 
cervical spine.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel 


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.

In the December 2002 rating decision, the RO denied service 
connection for PTSD.  Since that time, the veteran has 
expanded his claim to one of service connection for 
psychiatric disability generally, to include PTSD and 
depression.  As such, the Board has recharacterized the issue 
on appeal.

In a September 30, 1976, decision, the Board denied service 
connection for hammertoes of the right and left feet.  In an 
October 2001 statement, the veteran challenged the 
determinations and requested that they be reconsidered 
because they were clearly and unmistakably erroneous.  To 
date, VA has not taking any action in response to this 
statement.  Thus, while the case is on remand, the RO should 
have the veteran clarify whether he wishes to file a motions 
for reconsideration under 38 U.S.C.A. § 7102 (West 2002) 
and/or a clear and unmistakable error under 38 U.S.C.A. 
§ 7111 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to his orthopedic disabilities, the veteran alternatively 
maintains that they either had their onset in service or were 
caused or aggravated by his bilateral hammertoes.  During the 
course of this appeal, he was not afforded a VA examination, 
and given his contentions and the state of the record, the 
Board finds that he must be afforded a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the 
first eight issues listed on the title page must be remanded.  

As to his psychiatric disability claim, his service medical 
records show he was seen for complaints of depression, and in 
a December 2002 report, Dr. Tom Lawry, while indicating that 
the veteran's psychiatric disability did not meet the 
criteria for PTSD, opined that he had depression that had its 
onset during service.  As such, he must also be afforded a VA 
psychiatric examination to determine whether it is at least 
as likely as not that any psychiatric disability found to be 
present is related to or had its onset during service.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder any pertinent outstanding 
records, the AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any foot, 
knee or neck problems.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner must state 
whether it is at least as likely as not 
that any pertinent condition found to 
be present is related to or had its 
onset during his period of active duty.  
In offering this impression, the 
examiner must acknowledge and discuss 
the veteran's report of in-service 
symptoms.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

2.  After associating with the claims 
folder any pertinent outstanding 
records, the AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
must state whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during his 
period of active duty.  The examiner 
must specifically rule in or exclude 
diagnoses of PTSD and depression, and 
comment on Dr. Lawry's December 2002 
report, as well as acknowledge and 
discuss the veteran's report of 
continuity of symptomatology since 
service.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

3.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted, the 
AMC should issue the veteran a 
Supplemental Statement of the Case and 
provide him and his representative with 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

